Citation Nr: 9905785	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for a heart condition, 
identified as left ventricular hypertrophy and left septal 
defect.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a heart disorder, 
identified as left ventricular hypertrophy and left septal 
defect.  The veteran subsequently perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  The veteran's left septal defect is shown by competent 
evidence to be a congenital defect that pre-existed his entry 
into active service.  

2.  The veteran's left ventricular hypertrophy did not 
undergo an increase in severity during his period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a heart 
condition identified as left septal defect with left 
ventricular hypertrophy is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.306 (1998).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 38 
C.F.R. §§ 3.303(a) (1998).  Each disabling condition shown by 
the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Id.  

A preexisting injury or disease is considered to have been 
aggravated during active service where there is an increase 
in disability during such service, unless the increase is due 
to the natural progression of the disease.  38 C.F.R. § 3.306 
(1998).

Under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b) (West 1991), 
a veteran "is entitled to service connection for a disease 
present in service unless the disease was noted in an 
examination report at the time of entrance into service or 
clear and unmistakable evidence shows that the veteran's 
disease pre-existed service and was not aggravated thereby."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).  

In the present case, the veteran's induction examination 
report dated in September 1942 found no cardiovascular 
abnormalities and his chest x-ray was normal.  However, in 
November 1942, the veteran was hospitalized and treated for 
complaints of pre-cordial ache, a rapid heart rate, and 
dyspnea on exertion.  He reported at entry into the hospital 
that he has had "heart trouble" for as long as he can 
remember, and that he was sickly child.  In statements dated 
in 1997 the veteran avers his symptoms in service arose due 
to his participation in a 25 mile hike.  

During his hospitalization the veteran was found to have left 
ventricular hypertrophy and a mitral systolic murmur which 
was thought to be evidence of an intraventricular septal 
defect found on fluoroscopic x-rays and electrocardiograms.  
The treating physician noted that "in view of the enlarged 
heart and murmur without RF history, one must seriously 
consider a diagnosis of congenital heart disease."  During 
his hospitalization, tests indicated no increase or change in 
the veteran's heart condition during his stay in the hospital 
in service.  

On the final discharge report in January 1943, the treating 
physician noted that the veteran had a congenital cardiac 
condition which was not incurred in the line of duty but 
existed prior to induction.  Subsequent medical findings by 
the medical board in March 1943 also state that the veteran's 
condition existed prior to service and that service did not 
aggravate his congenital heart defect.  The medical board 
further noted that the veteran had a heart condition since 
birth, in keeping with the veteran's statements in service 
that he has always had heart trouble.  

Given the above, the Board finds that there is clear and 
unmistakable evidence of record that the veteran's left 
septal defect existed prior to entry into service.  The 
medical evidence further indicates that the condition was not 
detectable without electrocardiograms and fluoroscopic x-
rays, and thus not noticeable on entry.  Accordingly, the 
presumption of soundness is rebutted, and the veteran is 
found to have had a pre-existing condition upon entry into 
service, that condition being a left septal defect.

Having determined that the veteran's left septal defect 
constitutes a pre-existing congenital defect, the Board now 
turns to the question of whether or not the veteran's 
disorder was aggravated by his period of active service, that 
is, was there a permanent increase in the severity of the 
veteran's heart condition during service.  
For the reasons discussed below, the Board finds that the 
appellant's claim of entitlement to service connection for a 
heart condition identified as left septal defect with left 
ventricular hypertrophy is not well grounded.  Although the 
RO did not specifically state that it denied the appellant's 
claim on the basis that it was not well grounded, the Board 
concludes that this was not prejudicial to the appellant.  
See Edenfield v. Brown, 8 Vet. App 384 (1995) (en banc) (when 
the Board decision disallowed a claim on the merits where the 
United States Court of Veterans Appeals (Court) finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal on this issue because the 
claim is not well grounded is not prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

Examining the medical evidence of record, there is no medical 
basis for a finding that the veteran's heart condition was 
permanently worsened during service.  The medical board's 
report clearly states that there was no aggravation of the 
veteran's condition in service, and the discharge report 
merely indicates that the etiology of the veteran's cardiac 
hypertrophy is unknown.  No link to events in service is 
made.  Moreover, the veteran has not submitted any recent 
medical evidence which relates his current condition to 
service, or indicates that service permanently aggravated his 
pre-existing heart condition.  The August 1998 statement by 
Dr. Gulati, a private physician, does not supply this missing 
link, rather, it asserts that given the veteran's current 
condition, any strenuous exercise will cause congestive heart 
failure.  This 1998 statement makes no attempt to assert that 
strenuous exercise 55 years ago, while the veteran was in 
service, would or did result in permanent disability.  

While the veteran maintains that he has had continuity of 
symptomatology since service, this is not sufficient to 
establish that his condition permanently worsened as a result 
of his period of active service.  Although the veteran can 
provide continuity of symptoms observable by a lay person, 
such as shortness of breath, he is not capable of identifying 
the cause of these symptoms, that is, whether they are due to 
the natural progression of his disorder or exertion in 
service.  In the absence of any medical records for the 
intervening 55 years since his discharge, his mere lay 
assertion regarding his symptoms is not sufficient to link 
these symptoms to a worsening of his heart condition in 
service.

Accordingly, given the evidence of record, the Board finds 
that the veteran's left septal defect constitutes a pre-
existing condition and that there is no competent evidence 
establishing that his cardiac hypertrophy was due to events 
during his period of active service.  Therefore, his claim of 
entitlement to service connection for a heart condition, 
identified as left septal defect with left ventricular 
hypertrophy, is not well grounded, and the claim is denied.


ORDER

Entitlement to service connection for left septal defect with 
left ventricular hypertrophy is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

